MEMORANDUM **
California state prisoner Andrew Rick Lopez appeals pro se the district court’s dismissal of his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under 28 U.S.C. § 2253, we review de novo, see Bribiesca v. Galaza, 215 F.3d 1015, 1018 (9th Cir.2000), and we affirm.
Lopez contends his due process and equal protection rights were violated by the California Department of Corrections’ determination that he had committed an administrative violation. These contentions are not cognizable in habeas petitions. See 28 U.S.C. § 2254(a) (allowing habeas petitions to be heard only if a prisoner is in custody in violation of federal law); see also Neal v. Shimoda, 131 F.3d 818, 824 (9th Cir.1997) (explaining that if an inmates’ challenge does not necessarily imply the invalidity of their convictions or continuing confinement, the proper remedy is through a 1983 claim, not a habeas petition).
Because Lopez has not alleged any errors regarding his state felony sentence, the district court properly dismissed Lopez’s habeas petition.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.